from a decision of the Unemployment Insurance Appeal Board, filed July 24, 2006, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because he was not available for employment.
The Unemployment Insurance Appeal Board, on its own mo*591tion, reopened claimant’s case in order to reconsider issues raised by an earlier review thereof to determine whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm, v Sitkin (1983 WL 44294, 1983 US Dist LEXIS 15013 [SD NY, Aug. 1, 1983, 79 Civ 5899]). Pursuant to a remand order of the Board, an Administrative Law Judge conducted a hearing at which claimant failed to appear. Thereafter, the Board adhered to its original decision finding that claimant was ineligible to receive unemployment insurance benefits because he had not been available for employment. Upon our review of the entire record in this case, we conclude that the Board’s decision is supported by substantial evidence. Accordingly, we affirm the decision (see Matter of Anderson [Commissioner of Labor], 32 AD3d 1057, 1058 [2006]; Matter of Zyger [Levine], 50 AD2d 682, 682 [1975]).
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.